Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 10-13 are allowed.  Applicant resolved all the outstanding §112 issues and those rejections are withdrawn.  
The claims are not obvious over the prior art, and particularly over the closes prior art of Flink.
Specifically, while some of the limitations are taught by the prior art, it is the combination of limitations, and their relationship to each other that makes this invention novel and not obvious.  For example, the closest prior art of Flink discloses (claim 1) a device for supplying coolant to a machining device that is to be provided with fluid coolant (Flink, fig. 1, in tank 2) comprising a region to be cooled or a tool (6) that is to be cooled is incorporated in an open or closed coolant circuit having an inflow (Fig. 1, part of pipe 4 below pump 9, leading from the reservoir in tank 2 until pump 9) and an outflow (elements 5, 10), which has a conveyor operating in the coolant circuit for Fig. 1, through tubes 18 and 19) and a control device (8) for performing one or more of  deactivating the conveyor and/or shutting off the inflow and/or outflow (Flink, ¶26, via closing the pump 20 and controllable valve 12), and for evacuating the inflow and/or the outflow(the sections on the left side of the valves are evacuated).  
However, Flink does not teach that when the flow is evacuated, that in the region of the tool that is to be cooled at least a slight negative pressure is present in a feed line and/or in a return line, and then, after that, to release the fluid, wherein a bypass is opened via a signal from a main valve , via which the return line and/or the feed line are drained into the outflow, or a fluid-flow pump and a non-return valve are provided in the outflow, without the provision of a bypass, and wherein the non-return valve prevents the coolant from flowing back in the outflow.  In Flink, ¶0026, coolant is prevented from flowing out by shutting the valves 12 and 20, but this does not create a negative pressure in any coolant by the tool area, nor is there a method to release the fluid, either by a “bypass” to the outflow or by a pump with a non-return valve in the outflow, preventing backflow.  Since the coolant returns, it would not be obvious, to modify the invention to create any negative pressure for maintaining the liquid as it returns otherwise, or a further have a bypass or pump with non-return valve, as these are would not make sense and would be unnecessary to the proper working of the invention and coolant.
While many of the limitations are conventional in such cooling systems (e.g. a pump, conveyor, valve, signal, etc., it is specifically the configuration of the limitations and their relationship to each other that makes this invention novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715